Citation Nr: 1716519	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-44 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for chondromalacia of the left knee.  

2.  Entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been submitted to reopen the service connection claim for chondromalacia of the right knee.  

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge in March 2017. 

The Board has recharaterized the Veteran's claim as service connection for a left and right knee disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for bilateral chondromalacia and the Veteran was notified of her appellate rights.  The Veteran did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The Veteran's petition to reopen the service connection claims was denied in an October 2011 rating decision and she was notified of her appellate rights.  She did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.      

2.  The evidence received since the October 2011 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims. 

3.  The Veteran's currently diagnosed bilateral knee disabilities had its onset in service.  


CONCLUSIONS OF LAW

1.  The June 2003 and October 2011 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the service connection claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  Left knee disability and right knee disability had its onset in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to reopen her service connection claims for left and right knee disabilities. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The RO, after reviewing the Veteran's service treatment records, denied service connection for bilateral chondromalacia in a June 2003 rating decision on the basis that the disabilities existed prior to service and there was no evidence of worsening of the pre-existing condition during service.  She was informed of her appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The June 2003 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

An October 2011 rating decision did not reopen the service connection claims on the basis that new and material evidence was not received.  She was informed of her appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The October 2011 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
New and material evidence has been submitted.  During the March 2017 Board hearing, the Veteran testified regarding the bilateral knee pain she experienced during service.  She asserted that her bilateral knee disabilities are related to the rigorous physical activity she had during service due to her weight management program.  She also provided testimony regarding treatment she received during service.  The Veteran's testimony relates to an unestablished fact necessary to substantiate the claim, namely how her military service caused knee pain in-service and after service.  Accordingly, the service connection claims are reopened.  

Service Connection Claims 

The Veteran contends that her bilateral knee disability had its onset in service, or in the alternative, worsened during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  

To rebut the presumption of sound condition under 38 U.S.C.A. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12
Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

The July 1990 enlistment examination report marks the Veteran's lower extremities as normal.  Accordingly, the Veteran is presumed sound as to her bilateral knee disabilities.  Although the physician section of the July 1990 report of medical history discusses the Veteran's pre-service knee surgery, a July 1990 orthopedic consultation report reveals a normal left knee examination.  Moreover, the Veteran received treatment for her knees in service, to include treatment on December 1990 and February 1991.  Given that the Veteran had a normal examination of the knees at service entrance and since the evidence does not clearly and unmistakable show that her bilateral knee disabilities both existed prior to service and was not aggravated by service, the presumption of soundness has not been rebutted.  

The Veteran contends that the rigors of military service, especially her weight management and exercise requirements, caused or aggravated her bilateral knee disabilities.  See March 2017 Hearing Transcript.  During the March 2017 Board hearing, the Veteran testified that she found a medical record for treatment regarding her knees while she was home on leave during active duty.  On a November 2002 service connection claim for bilateral knee condition, which was filed only three months after separation from service, the Veteran reported onset of knee problems in service.  The Board finds the Veteran's statements regarding onset of bilateral knee pain in service to be competent and credible.  She is able to describe the onset of pain as this is within her lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Board finds these statements to be credible given the Veteran's report that she experienced symptoms during service within three months of separation of service.          
A March 2003 VA examination report diagnosed her with chondromalacia of the bilateral knees and a November 2008 VA examination diagnosed the Veteran with degenerative joint disease of the bilateral knees.  

Given the Veteran's competent and credible testimony regarding knee pain during and since service, as well as the service treatment records which reveal that she received treatment for knee pain during service, the Board finds that service connection is warranted.  


ORDER

New and material evidence has been submitted to reopen a service connection claim for chondromalacia of the left knee.    

Service connection for a left knee disability, diagnosed as chondromalacia and degenerative joint disease of the left knee, is granted.  

New and material evidence has been submitted to reopen a service connection claim for chondromalacia of the right knee.    

Service connection for a right knee disability, diagnosed as chondromalacia and degenerative joint disease of the right knee, is granted.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


